Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 10 recites the limitation "the first point" in claim scope. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 12 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2016/0360121, hereinafter Cheng) in view of Inazumi et al. (US 2019/0279354, hereinafter Inazumi) and further in view of Yoshida et al. (US 2010/0254021, hereinafter Yoshida).

Regarding claim 1, Cheng discloses a mobile terminal (mobile terminal 10, figs. 1-3) comprising: 
a case (housing/cover of mobile device 10, figs. 2-3); 
an image sensor mounted in the case (image sensor mounted in the housing of the mobile device 10, figs. 2-3, ¶0026-0029); 
a liquid lens located in front of the image sensor (CCD and/or CMOS image sensors capture images in imaging modules 600 and/or 660, having liquid tunable lens in front of the image sensor, abstract, ¶0009, ¶0026, ¶0029, ¶0034, fig. 1); 
a touch display located on one surface of the case and outputting a preview image input to the image sensor, and recognizing a touch input (In some embodiments, the first camera unit 300a is located on the back of device 10, opposite touch screen display on the front of the device 10, so that the touch screen display may be used as a viewfinder for still and/or video image acquisition. In some embodiments, and the second camera unit 300b is located on the front of the device 10 so that the user's image may be obtained for videoconferencing while the user views the other video conference participants on the touch screen display – ¶0034); and 
a controller (control unit 100, fig. 1) configured to control the image sensor, the liquid lens, and the touch display (abstract, ¶0004, ¶0007, ¶0042, figs. 1, 4, claim 1 and dependents), 
wherein the liquid lens comprises: 
a sidewall (For auto-focus liquid lens, a sealed cell contains two liquids which are immiscible, oil and water – ¶0031. Sealed cell is understood having a sidewall); 
a plurality of electrode (…with an applied electric field…applied potential difference between the solid and the electrolyte… ¶0031. It is understood that electric field applied to create potential difference is applied through electrodes); 
a non-polar liquid filled in the container (For auto-focus liquid lens, a sealed cell contains two liquids which are immiscible, oil and water – ¶0031. Oil is understood non-polar liquid); and 
a polar liquid layered with the polar liquid, filled in the container (For auto-focus liquid lens, a sealed cell contains two liquids which are immiscible, oil and water – ¶0031. Water is understood as polar liquid), and 

Chen is not found disclosing explicitly, wherein the liquid lens comprises: a first glass layer and a second glass layer forming a container by covering one surface and the other surface of the sidewall; the plurality of electrode modules located on the sidewall and including an upper electrode and a lower electrode; an insulating layer covering the upper electrode; the polar liquid contacting the lower electrode.
However, Inazumi discloses an imaging device 10, containing an image sensor 13 and a liquid lens 12a in front of the image sensor for focusing image (fig. 2, abstract, ¶0072, 0075), where the liquid lens 12a comprises: a first 
Chen further discloses operations of the liquid lens by applying variable voltages to alter the curvature of the interface between the conductive liquid 71 and the insulation liquid 72 to attain variable focal lengths (¶0091-0092).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Cheng such that the liquid lens of Inazumi is used in place of the liquid focus lens of Cheng, and all operability methods of operating the lens 12a of Inazumi is adopted by the control unit 100 of Cheng, to obtain, wherein the liquid lens comprises: a first glass layer and a second glass layer forming a container by covering one surface and the other surface of the sidewall; the plurality of electrode modules located on the sidewall and including an upper electrode and a lower electrode; an insulating layer covering the upper electrode; the polar liquid contacting the lower electrode, because, simple substitution of one known element for another to obtain predictable results is obvious. 
Chen in view of Inazumi is not found disclosing explicitly that a first and second transparent layers 70 is made of glass. 
However, Yoshida discloses that each of the light transmitting substrate 6 and the second transparent substrate 10 is formed of a material having high transparency, such as glass… (¶0039, fig. 1).

Regarding claim 12, Cheng in view of Inazumi and Yoshida discloses the mobile terminal according to claim 1, wherein the sidewall has an inclined surface which becomes narrower toward the first glass layer (Inazumi: fig. 5).
Regarding claim 13, Cheng in view of Inazumi and Yoshida discloses the mobile terminal according to claim 1.
Inazumi discloses refractive indices are different, and polar liquid is water and non-polar liquid is oil (¶0088, 0091). Furthermore, Yoshida discloses that the non-polar liquid has a larger refractive index than the polar liquid (¶0043 and ¶0057).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ), using the non-polar liquid having a larger refractive index than the polar liquid, because, that arrangement yields the best focusing result.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Inazumi and Yoshida and further in view of Schultz et al. (US 10,268,036, hereinafter Schultz).
Regarding claim 2, Cheng in view of Inazumi and Yoshida discloses the mobile terminal according to claim 1, wherein the plurality of electrode modules are arranged along a periphery of the liquid lens (Inazumi: fig. 5), 
Cheng in view of Inazumi and Yoshida is not found disclosing the number of the plurality of electrode modules is 8 or larger.
However, Schultz discloses that number of electrode is 8 or more (see figs. 1-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Cheng in view of Inazumi and Yoshida to include the teaching of Schultz of using an array of electrodes to control the electrowetting affect of liquid lens, because, Schultz’s approach provides better focusing control of the liquid lens.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Inazumi and Yoshida and further in view of Silverstein et al. (US 10,268,036, hereinafter Silverstein).

Regarding claim 3, Cheng, in view of Inazum and Yoshida discloses the mobile terminal according to claim 1, except, wherein when a first zone of the preview image is selected, the controller is configured to control the electrode modules to protrude the interface of the polar liquid at a position corresponding to the first zone.



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Cheng in view of Inazum and Yoshida to include the teaching of Silverstein of modulating the surface curvature of a liquid lens according to a touch zone selected by a user so that the lens is focused on the selected zone to produce the focused preview image, to obtain, wherein when a first zone of the preview image is selected, the controller is configured to control the electrode modules to protrude the interface of the polar liquid at a position corresponding to the first zone, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the versatility of the overall system. 
Allowable Subject Matter
Claims 4-9, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter,
Prior arts of record taken alone or in combination fail to reasonably disclose or suggest,

Regarding claim 4, wherein the controller is configured to set a position at which a touch input is sensed on the touch display as a first point.
Regarding claim 5, wherein each of the voltages applied to the electrode modules includes a focus voltage VAF corresponding to a focus which has been set and a compensation voltage ΔV compensating for shaking of the mobile terminal.
Claim 10 is assumed or understood as dependent on claim 4 (see 112(b) rejection above for missing antecedent basis) and thus allowable for at least the same reason as claim 4 is allowable. 
Regarding claim 11, wherein the controller is configured to, upon sensing a command for storing the preview image, obtain a plurality of preview images by adjusting the voltages of the electrode modules to change the position of the protrusion of the interface, and control an image obtained by combining images corresponding to the protrusion in the preview images to be stored.

Conclusion
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are –

Goldfain (US 2015/0223669), Chang et al. (US 2013/0306480), Wood et al. (US 2013/0128223), Uchino et al. (US 2009/0302197), Gollier (US 7,324,287) – who disclose different liquid lens architectures and operations thereof of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467. The examiner can normally be reached M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697